Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10223898, 10431072 and 10650664 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reason(s) For Allowance
1.	Claims 1-12 and 14-21are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims, Landry in view of Pope teaches all the limitation of independent claims as shown in non-final action dated 10/06/2020. 
But, Landry, Pope nor any other prior art of record teaches
an electrical circuit comprising a first electrical contact mounted on the first strap portion and a second electrical contact mounted on the second strap portion, wherein the contacts are electrically couple and becomes decoupled when a user experiences a fall and opens the circuit, the open circuit indicating that the user has experienced the fall. 
Further, Landry in view of Pope although teaches an electric circuit in different configuration, but teaches away from the claimed invention in regards to indicating the user has already experienced the fall wherein Landry and Pope teaches preventing the fall. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/OMEED ALIZADA/Primary Examiner, Art Unit 2685